Case 1:20-cv-01288-ER Document 72-9 Filed 10/09/20 Page 1 of 32




               Exhibit I
      Case 1:20-cv-01288-ER Document 72-9
                                     70-1 Filed 10/09/20
                                                09/29/20 Page 2 of 32




                                                       File No. CI 20-01-26627

                           THE QUEEN'S BENCH
                            WINNIPEG CENTRE

IN THE MATTER OF: THE APPOINTMENT OF A RECEIVER PURSUANT TO
                  SECTION 243 OF THE BANKRUPTCY AND INSOLVENCY
                  ACT, R.S.C. 1985 c. B-3, AS AMENDED, AND SECTION 55 OF
                  THE COURT OF QUEEN’S BENCH ACT, C.C.S.M., c. C280

BETWEEN:

                 WHITE OAK COMMERCIAL FINANCE, LLC,

                                                                   Applicant,
                                  - and –


        NYGÅRD HOLDINGS (USA) LIMITED, NYGARD INC., FASHION
     VENTURES, INC., NYGARD NY RETAIL, LLC, NYGARD ENTERPRISES
      LTD., NYGARD PROPERTIES LTD., 4093879 CANADA LTD., 4093887
        CANADA LTD., and NYGARD INTERNATIONAL PARTNERSHIP,

                                                                Respondents.



               NOTICE OF MOTION OF THE RECEIVER
  (DOCUMENT TRANSFER/ABANDONMENT/DESTRUCTION AUTHORIZATION
                           ORDER)
     HEARING DATE: WEDNESDAY, SEPTEMBER 30, 2020 at 10:00 a.m.
          BEFORE THE HONOURABLE MR. JUSTICE EDMOND



                      Thompson Dorfman Sweatman LLP
                              Barristers and Solicitors
                           1700 – 242 Hargrave Street
                             Winnipeg, MB R3C 0V1
                            (Matter No. 0173004 GBT)
                       (G. Bruce Taylor: 204-934-2566)
                     (Ross A. McFadyen: 204-934-2378)
                  (Email: gbt@tdslaw.com / ram@tdslaw.com)
                           (Toll Free: 1-855-483-7529)
        Case 1:20-cv-01288-ER Document 72-9
                                       70-1 Filed 10/09/20
                                                  09/29/20 Page 3 of 32



                                THE QUEEN'S BENCH
                                 WINNIPEG CENTRE

IN THE MATTER OF: THE APPOINTMENT OF A RECEIVER PURSUANT TO SECTION
                  243 OF THE BANKRUPTCY AND INSOLVENCY ACT, R.S.C.
                  1985 c. B-3, AS AMENDED, AND SECTION 55 OF THE COURT
                  OF QUEEN’S BENCH ACT, C.C.S.M., c. C280


BETWEEN:

                     WHITE OAK COMMERCIAL FINANCE, LLC,

                                                                              Applicant,

                                        - and -


          NYGÅRD HOLDINGS (USA) LIMITED, NYGARD INC., FASHION
       VENTURES, INC., NYGARD NY RETAIL, LLC, NYGARD ENTERPRISES
        LTD., NYGARD PROPERTIES LTD., 4093879 CANADA LTD., 4093887
          CANADA LTD., and NYGARD INTERNATIONAL PARTNERSHIP,

                                                                           Respondents.



                      NOTICE OF MOTION OF THE RECEIVER –
                                  DOCUMENT
                     TRANSFER/ABANDONMENT/DESTRUCTION
                            AUTHORIZATION ORDER




             Richter Advisory Group Inc. in its capacity as court-appointed receiver (in

 such capacity, the “Receiver”) of Nygård Holdings (USA) Limited, Nygard Inc., Fashion

 Ventures, Inc., Nygard NY Retail, LLC, Nygard Enterprises Ltd., Nygard Properties Ltd.,

 4093879 Canada Ltd., 4093887 Canada Ltd., and Nygard International Partnership

 (collectively the “Debtors”, and any one of them, a “Debtor”), will make a motion before

 The Honourable Mr. Justice Edmond on Wednesday, the 30th day of September, 2020 at

 10:00 a.m., or as soon after that time as the motion can be heard, at the Winnipeg Law
       Case 1:20-cv-01288-ER Document 72-9
                                      70-1 Filed 10/09/20
                                                 09/29/20 Page 4 of 32
                                          -2-

 Courts Building, 408 York Avenue, Winnipeg, Manitoba.


     THE MOTION IS FOR:


1.   An Order under the Bankruptcy and Insolvency Act, R.S.C. 1985, c. B-3, as amended

     (the “BIA”) and pursuant to the inherent jurisdiction of this Honourable Court,

     substantially in the form attached hereto as Schedule "A" (the “Document

     Transfer/Abandonment/Destruction Authorization Order”), inter alia:


     (a)   Abridging the time for service of this Notice of Motion and the materials filed in

           support of this motion, such that this motion is properly returnable on the stated

           hearing date, and dispensing with further service thereof;


     (b)   Confirming that, in accordance with paragraph 2(e) of that certain Settlement

           Agreement (the “E/B Settlement Agreement”) made as of September 4, 2020

           among the Receiver (on behalf of the Debtors other than as to certain actions

           of NEL and NPL in relation to providing certain real property mortgages as

           described in the E/B Settlement Agreement), Edson’s Investments Inc.

           (“Edson’s”), Brause Investments Inc. (“Brause”), NPL and Peter J. Nygard,

           as approved pursuant to the E/B Settlement Approval Order made by this

           Honourable Court on September 15, 2020, the Receiver is authorized to

           abandon and leave in the California Properties (as defined in the E/B

           Settlement Approval Order) all documents, other physical records, and other

           property (including, without limitation, obsolete / damaged inventory,

           furnishing, fixtures and equipment) located in each of the California Properties

           at the time of the surrender of possession each of the respective California
       Case 1:20-cv-01288-ER Document 72-9
                                      70-1 Filed 10/09/20
                                                 09/29/20 Page 5 of 32
                                          -3-

           Properties;


     (c)   directing and authorizing the transfer of the Records and Data Storage

           Equipment (as hereinafter defined) located at certain real property owned by

           the Debtors at 1771 Inkster Boulevard in Winnipeg, Manitoba (“Inkster”) and

           701 Broadway in Winnipeg, Manitoba (“Broadway”) which the Receiver no

           longer requires for the purposes of the Receivership to the party or parties (the

           “Transferee”) to be identified by counsel for the Debtors;


     (d)   Authorizing and empowering the Receiver to abandon, destroy or otherwise

           dispose of the Transferred Records and Data Storage Equipment (as

           hereinafter defined) in the event that the Transferee does not remove the

           Transferred Records and Data Storage Equipment from Inkster and Broadway

           within a prescribed time period;


     (e)   Approving the Eighth Report of the Receiver and the conduct and activities of

           the Receiver and its counsel described therein.


2.   In the alternative, the advice and direction of this Honourable Court concerning the

     transfer and/or abandonment and/or destruction of the Transferred Records and Data

     Storage Equipment;


3.   Such further and other relief as the circumstances of this case may require, and as

     this Honourable Court deems just.
       Case 1:20-cv-01288-ER Document 72-9
                                      70-1 Filed 10/09/20
                                                 09/29/20 Page 6 of 32
                                           -4-

     THE GROUNDS FOR THE MOTION ARE:


1.   On March 18, 2020, this Honourable Court made the an Order (the “Receivership

     Order”) appointing the Receiver over all the assets, undertakings and properties of

     the Debtors (including the assets dealt with the Settlement Agreement), which

     Receivership Order was subsequently amended (by that certain General Order made

     April 29, 2020 in these proceedings) in relation to assets, undertakings and properties

     of the Debtors Nygard Enterprises Ltd. and Nygard Properties Ltd. (“NPL”). The

     assets, undertakings and properties of the Debtors subject to the Receivership Order,

     as amended, are hereinafter referred to as the “Property”.


2.   The Debtors carried on business and stored Property (and documents and records

     in or subject to the possession and control of the Receiver pursuant to the

     Receivership Order) at certain real property located at 312 & 332 East Rosecrans

     Avenue, Gardena, California (“East Rosecrans”), 14401 South San Pedro Street,

     Gardena, California (“14401 South San Pedro”) and 14421 South San Pedro Street,

     Gardena, California (“14421 South San Pedro” and together with East Rosecrans

     and 14401 South San Pedro, the “California Properties”).


3.   On September 15, 2020 this Honourable Court made the E/B Settlement Approval

     Order approving the E/B Settlement Agreement and the transactions contemplated

     therein including, inter alia, the surrender of possession of the California Properties

     and the sale of certain inventory stored at the California Properties.


4.   Paragraph 2(e) of the E/B Settlement Agreement provides that the Receiver is

     entitled, without cost, to abandon and leave in the California Properties all documents,
       Case 1:20-cv-01288-ER Document 72-9
                                      70-1 Filed 10/09/20
                                                 09/29/20 Page 7 of 32
                                           -5-

     other physical records and other property (including, without limitation, obsolete /

     damaged inventory, furnishing, fixtures and equipment) located therein at the time of

     the respective surrender of possession of the California Properties.


5.   The Debtor NPL owns, and the Debtors have carried on business at, Inkster and

     Broadway.


6.   The Debtors currently store Property and other documents, records and items in or

     subject to the possession and control of the Receiver pursuant to the Receivership

     Order, at Inkster and Broadway including, inter alia, documents and other physical

     records (including, without limitation, books, documents, securities, contracts, orders,

     corporate and accounting records, and other papers, records and hardcopy

     information of any kind) (collectively, “Physical Records”), computer hard drives,

     servers and associated server equipment (including, without limitation, email

     messages, letters and other communications and other documents and files stored

     or filed digitally or electronically thereon or accessible thereby (collectively,

     “Electronic Records” and together with Physical Records “Records and Data

     Storage Equipment”)).


7.   As reflected in the Reports of the Receiver filed to date with this Honourable Court,

     the Receiver has, since being appointed as Receiver, engaged in efforts to sell the

     Property, including Inkster and Broadway.


8.   Although Inkster and Broadway have not yet been sold, in anticipation of the sale of

     Inkster and Broadway, the Receiver requires that the Records and Data Storage

     Equipment that are no longer required by the Receiver for the purposes of these
        Case 1:20-cv-01288-ER Document 72-9
                                       70-1 Filed 10/09/20
                                                  09/29/20 Page 8 of 32
                                           -6-

      receivership   proceedings   (the   “Transferred   Records   and   Data   Storage

      Equipment”) be removed.


9.    The Debtors have indicated that they may be interested in regaining possession and

      control of the Transferred Records and Data Storage Equipment.


10.   If the Receiver were required to retain the Transferred Records and Data Storage

      Equipment, then the Transferred Records and Data Storage Equipment would need

      to either be stored at locations other than Inkster and/or Broadway for some

      indeterminate period of time, or destroyed. Given the volume of the Transferred

      Records and Data Storage Equipment, storage would be very costly.


11.   The Receiver has determined that it is not in the interests of stakeholders in this

      proceeding to incur large storage costs in order to retain Transferred Records and

      Data Storage Equipment, which the Receiver has determined are no longer required

      for the purposes of these receivership proceedings.


12.   In the event that the Transferee does not remove the Transferred Records and Data

      Storage Equipment from Inkster and Broadway, the Receiver intends to abandon,

      destroy or otherwise dispose of the Transferred Records and Data Storage

      Equipment in order to avoid unnecessary storage costs.


13.   The Receivership Order and paragraph 2(e) of the E/B Settlement Approval Order.


14.   Section 95 of The Corporations Act, C.C.S.M. c. C225.


15.   The BIA, including sections 243 and 249.
          Case 1:20-cv-01288-ER Document 72-9
                                         70-1 Filed 10/09/20
                                                    09/29/20 Page 9 of 32
                                           -7-

16.   Rules 3, 4, 6, 11 and 13 of the Bankruptcy and Insolvency General Rules, C.R.C. c.

      368.


17.   Rules 2.03, 3.02, 16.04, 37 and 41.05 of the Queen's Bench Rules, M.R. 553/88, as

      amended.


18.   Such further and other grounds as counsel for the Receiver may advise and as this

      Honourable Court may permit.


      THE FOLLOWING DOCUMENTARY EVIDENCE will be used at the hearing of the

motion:


1.    The First Report of the Receiver, dated April 20, 2020


2.    The Second Report of the Receiver dated May 27, 2020;


3.    The Third Report of the Receiver dated June 22, 2020;


4.    The Fourth Report of the Receiver, dated June 17, 2020;


5.    The Fifth Report of the Receiver dated July 6, 2020;


6.    The Sixth Report of the Receiver dated August 3, 2020;


7.    The Seventh Report of the Receiver dated September 10, 2020;


8.    The Eighth Report of the Receiver to be filed; and
          Case 1:20-cv-01288-ER Document 72-9
                                         70-1 Filed 10/09/20
                                                    09/29/20 Page 10 of 32
                                           -8-

9.       Such further and other evidence as counsel for the Receiver may advise and this

         Honourable Court may permit.


     September 25, 2020                          Thompson Dorfman Sweatman LLP
                                                 Barristers and Solicitors
                                                 1700 - 242 Hargrave Street
                                                 Winnipeg MB R3C 0V1
                                                 G. Bruce Taylor / Ross A. McFadyen
                                                 Telephone: 204-934-2566
                                                 E-mail: gbt@tdslaw.com

TO:            THE ATTACHED SERVICE LIST
          Case 1:20-cv-01288-ER Document 72-9
                                         70-1 Filed 10/09/20
                                                    09/29/20 Page 11 of 32


                                                                         File No. CI 20-01-26627

                                    THE QUEEN’S BENCH
                                      Winnipeg Centre

IN THE MATTER OF:          THE APPOINTMENT OF A RECEIVER PURSUANT TO SECTION
                           243 OF THE BANKRUPTCY AND INSOLVENCY ACT, R.S.C., C. B-
                           3, AS AMENDED, AND SECTION 55 OF THE COURT OF QUEEN'S
                           BENCH ACT, C.C.S.M., C. C280, AS AMENDED


BETWEEN:

                          WHITE OAK COMMERCIAL FINANCE, LLC,

                                                                                       Applicant

                                               - and -



 NYGÅRD HOLDINGS (USA) LIMITED, NYGARD INC., FASHION VENTURES, INC., NYGARD NY
 RETAIL, LLC, NYGARD ENTERPRISES LTD, NYGARD PROPERTIES LTD., 4093879 CANADA
       LTD., 4093887 CANADA LTD., and NYGARD INTERNATIONAL PARTNERSHIP,

                                                                                   Respondents


                                         SERVICE LIST
                                   (as at September 25, 2020)

                      PARTY                                       CONTACT

  OSLER, HOSKIN & HARCOURT LLP                      Marc Wasserman
  Box 50, 1 First Canadian Place                    Email: mwasserman@osler.com
  100 King Street West, Suite 6200 Toronto, ON      Tel:   416-862- 4908
  M5X 1B8
                                                    Jeremy Dacks
  Fax: 416-862-6666                                 Email:  jdacks@osler.com
                                                    Tel:    416-862-4923
                                                    Karin Sachar
                                                    Email: ksachar@osler.com
                                                    Tel:    416-862-5949

                                                    Dave Rosenblat
  Counsel to the Agent and Lender, White Oak        Email: drosenblat@osler.com
  Commercial Finance, LLC                           Tel:    416-862-5673
           Case 1:20-cv-01288-ER Document 72-9
                                          70-1 Filed 10/09/20
                                                     09/29/20 Page 12 of 32
                                             -2-

PITBLADO, LLP                                     Catherine Howden
2500-360 Main St.                                 Email: howden@pitblado.com
Winnipeg, MB R3C 4H6                              Tel:    204-956-3532

Fax: 204-957-0227                                 Eric Blouw
                                                  Email: blouw@pitblado.com
                                                  Tel:    204-956-3512
Counsel to the Creditor, White Oak Commercial
Finance, LLC
HAHN & HESSEN LLP                                 Joshua I. Divack
488 Madison Avenue                                Email: JDivack@hahnhessen.com
New York, NY 10022                                Tel:    212-478-7340

Fax: 212-478-7400                                 Jeanne Siegel
                                                  Email: JSiegel@hahnhessen.com
                                                  Tel:    212-478-7238
                                                  John Amato
                                                  Email: jamato@hahnhessen.com
Counsel to the Creditor, White Oak Commercial     Tel:    212-478-7380
Finance, LLC
RICHTER ADVISORY GROUP INC.                       Adam Sherman
181 Bay Street, Suite 3510                        Email: asherman@richter.ca
Bay Wellington Tower                              Tel:    416-642-4836
Toronto, ON M5J 2T3
                                                  Gilles Benchaya
                                                  Email: gbenchaya@richterconsulting.com
Fax: 416-488-3765
                                                  Tel:    514-934-3946
Receiver                                          Pritesh Patel
                                                  Email: ppatel@richter.ca
                                                  Tel:    416-642-9421
                                                  Eric Finley
                                                  Email: efinley@richter.ca
                                                  Tel:     416-488-2435 x2348
THOMPSON DORFMAN SWEATMAN LLP                     Bruce Taylor
1700-242 Hargrave Street                          Email: GBT@tdslaw.com
Winnipeg, MB R3C 0V1                              Tel:   204-934-2566

Fax: 204-934-0570                                 Ross McFadyen
                                                  Email: RAM@tdslaw.com
                                                  Tel:   204-934-2378
Counsel to the Receiver, Richter Advisory Group
Inc.                                              Melanie M. LaBossiere
                                                  Email: MML@tdslaw.com
                                                  Tel:    204-934-2508
        Case 1:20-cv-01288-ER Document 72-9
                                       70-1 Filed 10/09/20
                                                  09/29/20 Page 13 of 32
                                             -3-

KATTEN MUCHIN ROSENMAN LLP                        Steve Reisman
57 Madison Avenue                                 Email: sreisman@katten.com
New York, NY 10022-2585                           Tel:    212-940-8700

Fax: 212-940-8776                                 Jerry Hall
                                                  Email: jerry.hall@katten.com
                                                  Tel:    212-940-6446
                                                  Cindi Giglio
                                                  Email: cindi.giglio@katten.com
Counsel to the Receiver, Richter Advisory Group   Tel:    212-940-3828
Inc.

NYGARD INC.                                       Sajjad Hudda
One Niagara Street                                Email: sajjad.hudda@Nygard.com
Toronto, ON                                       Tel:    416-598-6904
M5C 1V2

Fax: 204-697-1254


LEVINE TADMAN GOLUB LC                            Wayne Onchulenko
700 - 330 St. Mary Avenue                         Email: wonchulenko@ltglc.ca
Winnipeg, MB                                      Tel:   204-957-6402
R3C 3Z5


Counsel to the Loan Parties, the Nygard Group,
Brause Investments, Inc., Edson’s Investments
Inc., Peter Nygard

CAMELINO GALISSIERE LLP                           Linda Galessiere
6 Adelaide St. E, Suite 220                       Email : lgalessiere@cglegal.ca
Toronto, ON                                       Tel : 416-306-3827
M5C 1H6
                                                  Jessica Wuthmann
Fax: 416-306-3820                                 Email : jwuthmann@cglegal.ca
                                                  Tel : 416-306-3836
Counsel to various Landlords – RioCan,
Cominar, Morguard, Ivanhoe, Cushman,
Springfield, Blackwood Partners, SmartREIT

GARDINER ROBERTS LLP                              S. Michael Citak
Bay Adelaide Centre, East Tower                   Email : mcitak@grllp.com
22 Adelaide Centre W., Suite 3600                 Tel : 416-865-6706
Toronto, ON
M5C 1H6

Fax: 416-865-6636

Counsel to Oxford Properties Group, Kingsway
Garden Holdings Inc., Upper Canada Mall
Limited, Crombie REIT
        Case 1:20-cv-01288-ER Document 72-9
                                       70-1 Filed 10/09/20
                                                  09/29/20 Page 14 of 32
                                          -4-




WEIRFOULDS LLP                              Philip Cho
66 Wellington Street West, Suite 4100       Email : pcho@weirfoulds.com
P.O. Box 35, TD Bank Tower                  Tel : 416-619-6296
Toronto, ON
M5K 1B7

Counsel to Trinity Northumberland Inc.


BISCEGLIA & ASSOCIATES                      Emilio Bisceglia
PROFESSIONAL CORPORATION                    Email : ebisceglia@lawtoronto.com
9100 Jane Street, Building A, Suite 200     Tel : 905-695-3100
Vaughan, ON
L4K 0A4

Facsimile: 905-695-5201

Counsel to Playacor Group Inc.

FOGLER, RUBINOFF LLP                        Vern W. DaRe
77 King Street West, Suite 3000             Email : vdare@foglers.com
PO Box 95                                   Tel : 416-941-8842
Toronto, ON
M5K 1G8

Facsimile: 416-941-8852

Counsel to Doral Holdings Limited, KCAP
Kingston Inc., and 2023011 Ontario Ltd.

CANADIAN DEALER LEASE SERVICES INC.
372 Bay Street, Suite 1800
Toronto, ON
M5H 2W9




BANK OF NOVA SCOTIA
Scotia Plaza
44 King Street West
Toronto, ON
M5H 1H1
        Case 1:20-cv-01288-ER Document 72-9
                                       70-1 Filed 10/09/20
                                                  09/29/20 Page 15 of 32
                                      -5-

XEROX CANADA LTD.
20 York Mills Road, Suite 500
Box 700
Toronto, ON
M2P 2C2


GM FINANCIAL CANADA LEASING LTD.
2001 Sheppard Avenue, Suite 600
Toronto, ON
M2J 4Z8




MARCARKO LTD.
555 ouest rue Chabanel, Suite 1508
Montreal, QC
H2N 2J2




DAUM COMMERCIAL REAL ESTATE
SERVICES
and

OKULA COMMERCIAL REAL ESTATE
SERVICES

550 N Brand Blvd, Suite 1500
Glendale, CA
91203

MANITOBA JUSTICE - CIVIL LEGAL          Sean Boyd
730 – 405 Broadway                      Tel : 204-792-8641
Winnipeg, MB                            Email: sean.boyd@gov.mb.ca
R3C 3L6

Fax: 204-948-2826

MINISTRY OF FINANCE (MANITOBA)          Minister’s Office
Taxation Division                       Tel:      204.945.3952
Room 101 Norquay Building               E-mail: minfin@leg.gov.mb.ca
401 York Avenue
Winnipeg, MB
R3C 0P8

Fax: 204-945-6057
        Case 1:20-cv-01288-ER Document 72-9
                                       70-1 Filed 10/09/20
                                                  09/29/20 Page 16 of 32
                                      -6-

DEPARTMENT OF JUSTICE CANADA            Dinh Bo-Maguire
Prairie Regional Office                 Tel : 204-984-7652
301 – 310 Broadway                      Email : dinh.bo-maguire@justice.gc.ca
Winnipeg, MB
R3C 0S6


MINISTRY OF FINANCE (ONTARIO) LEGAL     Kevin O’Hara
SERVICES BRANCH                         Tel:     416.327.8463
College Park 11th Floor                 Email:   kevin.ohara@ontario.ca
777 Bay St,
Toronto, ON
M5G 2C8

Fax: 416.325.1460

MINISTRY OF JUSTICE AND ATTORNEY        Aaron Welch
GENERAL (BC)                            Tel:      250.356.8589
Legal Services Branch                   Email: aaron.welch@gov.bc.ca
400 - 1675 Douglas Street
Victoria, BC                            Revenue and Taxation Group
V8W 2G5                                 Legal Services
                                        Email: AGLSBRevTax@gov.bc.ca
Mailing Address:
PO BOX 9289
STN PROV GOVT
Victoria, BC
V8W 9J7

Fax:                250.387.0700

MINISTRY OF FINANCE (ALBERTA)           Travis Toews, Minister
The Tax and Revenue Administration      Tel:     780.427.2711
9811 – 109 Street                       Email: tbf.minister@gov.ab.ca
Edmonton, AB
T5K 2L5                                 Grant Hunter, Associate Minister
                                        Tel:      780 427-0240
                                        Email: associateminister-rtr@gov.ab.ca


MINISTRY OF JUSTICE AND SOLICITOR       General Enquiries
GENERAL (ALBERTA)                       Tel:     780.427.2711
Legal Services                          Email: ministryofjustice@gov.ab.ca
Peace Hills Trust Tower, 2nd Floor
10011 – 109 Street
Edmonton, AB
T5J 3S8
         Case 1:20-cv-01288-ER Document 72-9
                                        70-1 Filed 10/09/20
                                                   09/29/20 Page 17 of 32
                                        -7-

DEPARTMENT OF JUSTICE                    General Enquiries
(NOVA SCOTIA)                            Tel:       902.424.4030
1690 Hollis Street                       Email: justweb@gov.ns.ca
P.O. Box 7                               Email: justmin@novascotia.ca
Halifax, NS
B3J 2L6                                  Pamela Branton
                                         Tel: 902.424.7244
Fax:                902.424.0510         Email: Pamela.Branton@novascotia.ca

MINISTRY OF FINANCE (NOVA SCOTIA)        General Inquiries
1723 Hollis Street                       Email: FinanceWeb@novascotia.ca
P.O. Box 187
Halifax, NS                              Denise Dickson
B3J 2N3                                  Executive Secretary to the Minister
                                         Tel:      902.424.5720
Fax:                902.424.0635         Email: Denise.Dickson@novascotia.ca

MINISTRY OF JUSTICE                      Minister’s Office
(SASKATCHEWAN)                           Tel: 306.787.5353
 355 Legislative Building                Email: jus.minister@gov.sk.ca
 Regina, SK
 S4S 0B3

Fax: 306.787.1232

DEPARTMENT OF FINANCE                    Minister’s Office
(SASKATCHEWAN)                           Tel: 306.787.6060
2350 Albert Street, 5th Floor            E-mail: fin.minister@gov.sk.ca
Regina, SK
S4P 4A6

Fax: 306.787.6055

MINISTRY OF THE ATTORNEY GENERAL         General Enquiries:
(NEW BRUNSWICK)                          Tel:   506.462.5100
Chancery Place, 2nd Floor, Room: 2001    Fax: 506.453.3651
P. O. Box 6000                           Email: justice.comments@gnb.ca
Fredericton, NB
E3B 1E0                                  Philippe Thériault
                                         Tel:   506.453.3460
                                         Email: philippe.theriault2@gnb.ca

CANADA REVENUE AGENCY                    David Simmonds
(NEWFOUNDLAND & LABRADOR)                Legal Clerk
165 Duckworth Street, P.O. Box 12075
St John’s, NL
A1B 4R5

Fax: 709.772.5211
         Case 1:20-cv-01288-ER Document 72-9
                                        70-1 Filed 10/09/20
                                                   09/29/20 Page 18 of 32
                                           -8-

 REVENUE QUÉBEC                                Marie-Claude Theriault
Goods and Services Tax, Harmonized Sales Tax   Tel:         418.577.0049
and Law of Quebec                              Email:       Marie-
3e étage, secteur R23CPF 1600,                 Claude.Theriault@revenuquebec.ca
boulevard René-Lévesque Ouest
Montréal, QC
H3H 2V2

Fax: 514.285.3833

REVENUE QUÉBEC                                 Linda Perron
Secteur C65-6K                                 Tel:         418.577.0104
1265, boulevard Charest Ouest                  Email:       linda.perron@revenuquebec.ca
Quebec, QC
G1N 4V5

Fax: 418.577.5017


MINISTÈRE DE LA JUSTICE (QUÉBEC)               Minister’s Office:
Édifice Louis-Philippe-Pigeon 1200             Sonia LeBel,
route de l'Église, 9e étage                    Minister of Justice
Québec, QC                                     Tel:          418.643.4210
G1V 4M1                                        Email:        ministre@justice.gouv.qc.ca

Fax: 418.646.0027                              General Enquiries
                                               Tel:        418.643.5140
                                               Email:      informations@justice.gouv.qc.ca
                                               Email:      ministre@justice.gouv.qc.ca


D’ARCY & DEACON LLP                            Kenneth J. Muys
Barristers and Solicitors                      Tel: 204-942-2271
2200 – One Lombard Place                       Email: kmuys@darcydeacon.com
Winnipeg MB R3B 0X7

Fax: 204-943-4242

Counsel to Sajjad Hudda


THE BASIL LAW GROUP, P.C.                      Robert J. Basil
32 East 31st Street, 9th Floor                 Tel: 917-994-9973
New York, NY 10016                             Email: robertjbasil@rjbasil.com
United States of America

Fax: 831-536-1075

Counsel to Millennium Fashion of NJ
         Case 1:20-cv-01288-ER Document 72-9
                                        70-1 Filed 10/09/20
                                                   09/29/20 Page 19 of 32
                                              -9-

BRISSET BISHOP AVOCATS                            Richard L. Desgagnés
2020 boul. Robert-Bourassa, Bureau 2020           Tel: 514-393-3700, ext. 232
Montréal, QC                                      Email: richarddesgagnes@brissetbishop.com
H3H 2V2

Fax: 514-393-1211

Counsel to Overseas Express Consolidators Inc.
/ CRSA Global Logistics Inc.

LOOPSTRA NIXON LLP                                Graham Phoenix
Barristers & Solicitors                           Tel: 416-764-4710
135 Queens Plate Drive, Suite 600                 Email: gphoenix@loonix.com
Toronto, ON
M9W 6V7

Fax: 416-746-8310

Counsel to Indo Jordan Clothing Company

BLANEY MCMURTRY LLP                               David T. Ullmann
Barristers & Solicitors                           Tel: 416-596-4289
2 Queen Street East, Suite 1500                   Email: dullmann@blaney.com
Toronto, ON
M5C 3G5

Fax: 416-594-2437

Counsel to (certain overseas suppliers)

TAPPER CUDDY LLP                                  Jason Harvey
Barristers & Solicitors                           Tel: 204-944-3226
1000 – 300 St. Mary Avenue                        Email: jharvey@tappercuddy.com
Winnipeg, MB
R3C 3Z5

Fax: 204-947-2593

Counsel to Orientworks Inc.

DUBOFF EDWARDS HAIGHT & SCHACHTER William G. Haight
LAW CORPORATION                   Tel: 204-594-1307
1900 – 155 Carlton Street         Email: haight@dehslaw.com
Winnipeg, MB
R3C 3H8

Fax: 204-942-3362

Counsel to the Canadian Broadcasting
Corporation, David Studer, Morris Karp, Timothy
Sawa and Robert McKeown
         Case 1:20-cv-01288-ER Document 72-9
                                        70-1 Filed 10/09/20
                                                   09/29/20 Page 20 of 32
                                           - 10 -

LERNERS LLP                                   Domenico Magisano
Barristers & Solicitors                       Tel: 416-601-4121
130 Adelaide Street West, Suite 2400          Email: dmagisano@lerners.ca
Toronto, ON
M5H 3P5

Fax: 416-601-4123

Counsel to Respondents, Non-Debtors, Brause
Investments, Inc., Edson’s Investments Inc.

PHILLIPS AIELLO                               Joseph Aiello
668 Corydon Avenue                            Tel: 204-949-7708
Winnipeg, MB                                  Email: jaiello@phillipsaiello.ca
R3M 0X7

Fax: 204-452-0922

Counsel to Dana Neal, Patrick Prowse

FOGLER, RUBNIOFF LLP                          Larry Winton
Lawyers                                       Tel: 416-365-3709
77 King Street West, Suite 3000               Email: lwinton@foglers.com
P.O. Box 95
TD Centre North Tower
Toronto, ON
M5K 1G8

Fax: 416-941-8852

Counsel to Landlord, Homburg Trust (186)

CENTRECORP MANAGEMENT SERVICES                Aaron Kempf, Legal Counsel
LIMITED                                       Tel: 905-968-3224
2851 John St., Suite 1                        Email: akempf@centrecorp.com
Markham, ON
L3R 5R7                                       Avi Batalion
                                              Tel: 905-968-3174
Counsel to Centrecorp Landlords               Email: abatalion@centrecorp.com

PLAZA REIT                                      Matthew M. Tweedie
98 Main Street                                  Email : matt.tweedie@plaza.ca
Fredericton, NB                                 Tel : 506-451-1826
E3A 9N6

Counsel to Plazacorp
        Case 1:20-cv-01288-ER Document 72-9
                                       70-1 Filed 10/09/20
                                                  09/29/20 Page 21 of 32
                                               - 11 -

DLA PIPER                                           Edmond Lamek
Suite 6000, 1 First Canadian Place PO Box           Email : edmond.lamek@dlapiper.com
367, 100 King St W                                  Tel : 416-365-3444
Toronto, ON
M5X 1E2

Counsel to various Landlords

LYMAN & ASH                                         Cletus P. Lyman
1612 Latimer Street                                 Email : cletus@lymanash.com
Philadelphia, PA                                    Tel : 215-732-2496
19103




ZML Holdings Group Corporation                      Adam Xu
534-1055 Dunsmuir Street                            Email : leasing@lanthos2019.com
Vancouver, BC
V6C 1A8




BORDEN LADNER GERVAIS                               Bevan Brooksbank
22 Adelaide Street West                             Email : bbrooksbank@blg.com
Toronto, ON                                         Tel : 416-367-6604
M5H 4E3

Counsel to Safaa Sweaters Ltd.

THORNTON GROUT FINNIGAN LLP                         Leanne Williams
100 Wellington Street West PO Box 329               Email : lwilliams@tgf.ca
Toronto, ON                                         Tel : 426-304-0060
M5K 1K7

Counsel to TD Merchant Services

FIRST CAPITAL                                       Kirryn Hashmi
Suite 400, 85 Hanna Avenue                          Email : kirryn.hashmi@fcr.ca
Toronto, ON M5K 3S3                                 Tel : 416-216-2083

Counsel to First Capital Holdings (Ontario)
Corporation and FCTP Merivale Mall Inc., and
First Capital (St. Catharines) Corporation

ORLANDO CORPORATION                                 Danny J. McMullen
6205 Airport Road                                   Email : mcmullend@orlandocorp.com
Mississauga, ON                                     Tel : 905-677-5480
L4V 1E3

Counsel to Orlando Corporation
         Case 1:20-cv-01288-ER Document 72-9
                                        70-1 Filed 10/09/20
                                                   09/29/20 Page 22 of 32
                                                - 12 -

MINDEN GROSS LLP                                     Stephen E. Skorbinski
145 King Street West, Suite 2200                     Email : sskorbinski@mindengross.com
Toronto, ON                                          Tel : 416-369-4286
M5H 4G2
                                                     Timothy R. Dunn
Counsel to various Landlords                         Email : tdunn@mindengross.com
                                                     Tel : 416-369-4335

MILLER THOMSON SENCRL/MILLER                         Nadia Guizani
THOMSON LLP                                          Email : nguizani@millerthomson.com
1000, rue De La Gauchetiere Ouest, bureau            Tel : 514-871-5444
3700
Montreal, QC
H3B 4W5

Counsel to 9139-4528 Quebec Inc.

TIDAN                                                Barry Olivenstein
2300-666 Sherbrooke Ouest                            Email : bolivenstein@tidan.com
Montreal, QC                                         Tel : 514-845-6393 ext. 2262
H3A 1E7

Counsel to Tidan Hospitality & Real Estate
Group

STIKEMAN ELLIOTT                                     Joseph Reynaud
155 René-Lévesque Blvd. West 41st Floor              Email : jreynaud@stikeman.com
Montréal QC                                          Tel : 514-397-3019
H3B 3V2

Counsel to Dillard’s, Inc.

ISAACS ODINOCKI LLP                                  Andrei Korottchenko
1 Dundas Street West, Suite 2110                     Email : andrei@iolaw.ca
Toronto ON                                           Tel : 416-601-0599
M5G 1Z3

Counsel to certain Overseas Suppliers

BLANEY MCMURTRY                                      John C. Wolf
2 Queen Street East, Suite 1500                      Email : jwolf@blaney.com
Toronto ON                                           Tel : 416-593-1221
M5C 3G5

Counsel to BIM North Hill Inc., Westpen North
Hill LP, Eastgate Square LP, KS Eglinton
Square Inc., Hillside Centre Holdings Inc.,
White Oaks Mall Holdings Ltd. and Tanurb
(Festival Marketplace) Inc.
        Case 1:20-cv-01288-ER Document 72-9
                                       70-1 Filed 10/09/20
                                                  09/29/20 Page 23 of 32
                                     - 13 -

ANA KRALJEVIC                             Ana Kraljevic
347 Jane Street                           Email : ana@anaklegal.com
Toronto ON                                Tel : 647-978-4402
M6S 3Z3

Counsel to Renae Palet

MARTIN DIEGEL                             Martin Diegel
342 Maclaren Street                       Email : martin@martindiegel.com
Ottawa ON                                 Tel : 613-567-0235
K2P 0M6

Counsel to Jim Bennett

MLT AIKINS LLP                            J.J. Burnell
30-360 Main Street                        Email : jburnell@mltaikins.com
Winnipeg MB                               Tel : 204-957-4663
R3C 4G1

Counsel to Louis Bacon
         Case 1:20-cv-01288-ER Document 72-9
                                        70-1 Filed 10/09/20
                                                   09/29/20 Page 24 of 32



Email List: mwasserman@osler.com; jdacks@osler.com; ksachar@osler.com;
drosenblat@osler.com; howden@pitblado.com; blouw@pitblado.com; JDivack@hahnhessen.com;
JSiegel@hahnhessen.com; jamato@hahnhessen.com; GBT@tdslaw.com; RAM@tdslaw.com;
sreisman@katten.com; jerry.hall@katten.com; cindi.giglio@katten.com;
sajjad.hudda@Nygard.com; wonchulenko@ltglc.ca; MBTax@gov.mb.ca; minfin@leg.gov.mb.ca;
kevin.ohara@ontario.ca; ministre@justice.gouv.qc.ca; informations@justice.gouv.qc.ca;
ministre@justice.gouv.qc.ca; philippe.theriault2@gnb.ca; justice.comments@gnb.ca;
justice.comments@gnb.ca; fin.minister@gov.sk.ca; jus.minister@gov.sk.ca;
Denise.Dickson@novascotia.ca; FinanceWeb@novascotia.ca; Pamela.Branton@novascotia.ca;
justmin@novascotia.ca; justweb@gov.ns.ca; ministryofjustice@gov.ab.ca; associateminister-
rtr@gov.ab.ca; tbf.minister@gov.ab.ca; AGLSBRevTax@gov.bc.ca; aaron.welch@gov.bc.ca;
sean.boyd@gov.mb.ca; dinh.bo-maguire@justice.gc.ca; lgalessiere@cglegal.ca;
jwuthmann@cglegal.ca; mcitak@grllp.com; kmuys@darcydeacon.com; vdare@foglers.com;
pcho@weirfoulds.com; ebisceglia@lawtoronto.com; richarddesgagnes@brissetbishop.com;
gphoenix@loonix.com; dullmann@blaney.com; jharvey@tappercuddy.com; haight@dehslaw.com;
dmagisano@lerners.ca; asherman@richter.ca; gbenchaya@richterconsulting.com;
ppatel@richter.ca; efinley@richter.ca; rakhee.bhandair@justice.gc.ca; robertjbasil@rjbasil.com;
jaiello@phillipsaiello.ca; lwinton@foglers.com; akempf@centrecorp.com;
abatalion@centrecorp.com; matt.tweedie@plaza.ca; edmond.lamek@dlapiper.com;
cletus@lymanash.com; leasing@lanthos2019.com; bbrooksbank@blg.com; lwilliams@tgf.ca;
kirryn.hashmi@fcr.ca; mcmullend@orlandocorp.com; sskorbinski@mindengross.com; marie-
claude.theriault@revenuquebec.ca; nguizani@millerthomson.com; bolivenstein@tidan.com;
jreynaud@stikeman.com; MML@tdslaw.com; andrei@iolaw.ca; jwolf@blaney.com;
ana@anaklegal.com; tdunn@mindengross.com jburnell@mltaikins.com; martin@martindiegel.com
     Case 1:20-cv-01288-ER Document 72-9
                                    70-1 Filed 10/09/20
                                               09/29/20 Page 25 of 32




                            SCHEDULE “A”
                                                     File No. CI 20-01-26627

                          THE QUEEN'S BENCH
                           WINNIPEG CENTRE

IN THE MATTER OF:     THE APPOINTMENT OF A RECEIVER PURSUANT TO
                      SECTION 243 OF THE BANKRUPTCY AND INSOLVENCY
                      ACT, R.S.C. 1985 c. B-3, AS AMENDED, AND SECTION 55
                      OF THE COURT OF QUEEN’S BENCH ACT, C.C.S.M., c.
                      C280

BETWEEN:

           WHITE OAK COMMERCIAL FINANCE, LLC,

                                                                    Applicant,

                                 - and –


           NYGÅRD HOLDINGS (USA) LIMITED, NYGARD INC., FASHION
           VENTURES, INC., NYGARD NY RETAIL, LLC, NYGARD ENTERPRISES
           LTD., NYGARD PROPERTIES LTD., 4093879 CANADA LTD., 4093887
           CANADA LTD., and NYGARD INTERNATIONAL PARTNERSHIP,

                                                                Respondents.



           DOCUMENT TRANSFER / ABANDONMENT / DESTRUCTION
                       AUTHORIZATION ORDER



                     Thompson Dorfman Sweatman LLP
                            Barristers and Solicitors
                          1700 – 242 Hargrave Street
                           Winnipeg, MB R3C 0V1
                          (Matter No. 0173004 GBT)
                      (G. Bruce Taylor: 204-934-2566)
                    (Ross A. McFadyen: 204-934-2378)
                 (Email: gbt@tdslaw.com / ram@tdslaw.com)
      Case 1:20-cv-01288-ER Document 72-9
                                     70-1 Filed 10/09/20
                                                09/29/20 Page 26 of 32




                               THE QUEEN'S BENCH

                                WINNIPEG CENTRE

 THE HONOURABLE     )
 MR. JUSTICE EDMOND )           Wednesday, the 30th day of September, 2020
                    )


IN THE MATTER OF:         THE APPOINTMENT OF A RECEIVER PURSUANT TO
                          SECTION 243 OF THE BANKRUPTCY AND INSOLVENCY
                          ACT, R.S.C. 1985 c. B-3, AS AMENDED, AND SECTION 55
                          OF THE COURT OF QUEEN’S BENCH ACT, C.C.S.M., c.
                          C280


BETWEEN:

             WHITE OAK COMMERCIAL FINANCE, LLC,

                                                                           Applicant,

                                       - and -


             NYGÅRD HOLDINGS (USA) LIMITED, NYGARD INC., FASHION
             VENTURES, INC., NYGARD NY RETAIL, LLC, NYGARD ENTERPRISES
             LTD., NYGARD PROPERTIES LTD., 4093879 CANADA LTD., 4093887
             CANADA LTD., and NYGARD INTERNATIONAL PARTNERSHIP,

                                                                       Respondents.



            DOCUMENT TRANSFER / ABANDONMENT /DESTRUCTION
                        AUTHORIZATION ORDER


             THIS MOTION, made by Richter Advisory Group Inc. in its capacity as

court-appointed Receiver (in such capacity, the “Receiver”) without security, of the

assets, undertakings and properties of Nygård Holdings (USA) Limited, Nygard Inc.,

Fashion Ventures, Inc., Nygard NY Retail, LLC, Nygard Enterprises Ltd.(“NEL”), Nygard
       Case 1:20-cv-01288-ER Document 72-9
                                      70-1 Filed 10/09/20
                                                 09/29/20 Page 27 of 32
                                           -2-


Properties Ltd. (“NPL”), 4093879 Canada Ltd., 4093887 Canada Ltd., and Nygard

International Partnership (collectively, the “Debtors”) as provided for in the Order of this

Court pronounced on March 18, 2020 (as amended by the General Order of this Court

pronounced April 29, 2020) (together, the “Receivership Order”), for, inter alia, an Order

directing and authorizing the transfer to the Debtors, or abandonment or destruction (as

the case may be), of physical documents / records and electronic records in or subject to

the possession of the Receiver pursuant to the Receivership Order and approving and

authorizing Eighth Report of the Receiver dated September •, 2020 (the “Eighth Report”)

was heard this day at the Law Courts Building, 408 York Avenue, Winnipeg, Manitoba.


              ON READING the Notice of Motion of the Receiver, the First Report of the

Receiver dated April 20, 2020, the Second Report of the Receiver dated May 27, 2020,

the Third Report of the Receiver dated June 22, 2020, the Fourth Report of the Receiver

dated June 17, 2020, the Fifth Report of the Receiver dated July 6, 2020, the Sixth Report

of the Receiver dated August 3, 2020, the Seventh Report of the Receiver dated

September •, 2020 and the Eighth Report, and on hearing the submissions of counsel for

the Receiver, counsel for the Applicant, counsel for Edson’s Investments Inc. (“Edson’s”)

and Brause Investments Inc. (“Brause”), counsel for Peter J. Nygard and the Debtors,

and counsel for •, no one appearing for any other person, although properly served as

appears from the Affidavit of Service of • affirmed September •, 2020 filed herein:


1.       THIS COURT ORDERS that the time for service of the Notice of Motion of the

Receiver and the Eighth Report is hereby abridged and validated so that this motion is

properly returnable today and hereby dispenses with further service thereof.
       Case 1:20-cv-01288-ER Document 72-9
                                      70-1 Filed 10/09/20
                                                 09/29/20 Page 28 of 32
                                           -3-


DOCUMENT TRANSFER / ABANDONMENT / DESTRUCTION

2.       THIS COURT ORDERS that, in accordance with paragraph 2(d) of that certain

Settlement Agreement (the “E/B Settlement Agreement”) made as of September 4, 2020

among the Receiver (on behalf of the Debtors other than as to certain actions of NEL and

NPL in relation to providing certain real property mortgages as described in the E/B

Settlement Agreement), Edson’s, Brause, NPL and Peter J. Nygard, as approved

pursuant to the E/B Settlement Approval Order made on September 15, 2020, the

Receiver is hereby authorized, without cost, to abandon and leave in the California

Properties (as defined in the E/B Settlement Agreement), all documents, other physical

records and other property (including, without limitation, obsolete / damaged inventory,

furnishing, fixtures and equipment) located in each of the California Properties at the time

of the surrender of possession each of the respective California Properties in accordance

with the provisions of the E/B Settlement Agreement.


3.       THIS COURT ORDERS that, for the purposes of this Order, “Records and Data

Storage Equipment” shall mean documents and other physical records (including,

without limitation, any and all books, documents, securities, contracts, orders, corporate

and accounting records, and any other papers, records and hardcopy information of any

kind) (collectively, “Physical Records”), computer hard drives, servers and associated

server equipment (including, without limitation, email messages, letters and other

communications and other documents and files stored or filed digitally or electronically

thereon or accessible thereby (collectively, “Electronic Records”), in or subject to the

possession and control of the Receiver pursuant to the Receivership Order, whether or

not same are Property as defined in the Receivership Order.
       Case 1:20-cv-01288-ER Document 72-9
                                      70-1 Filed 10/09/20
                                                 09/29/20 Page 29 of 32
                                           -4-


4.       THIS COURT ORDERS that, subject to the terms of this Order and to:


         (a) the retention by the Receiver of possession and control (or the right to

         possession and control) of such Records and Data Storage Equipment, and


         (b) the right of the Receiver to make and, notwithstanding any transfer

         contemplated by this Order, use copies of such of the Electronic Records

         (“Copied Electronic Records”) and Physical Records,


as the Receiver may, in its sole discretion, determine are required for the continuing

purposes of these receivership proceedings, the Receiver be and is hereby authorized

and empowered, but not obligated, to, at the request (“Request”) of counsel for the

Debtors, transfer possession and control of Records and Data Storage Equipment

currently located at the properties having the civic addresses of 1771 Inkster Boulevard

in Winnipeg, Manitoba (“Inkster”), and 701 Broadway in Winnipeg, Manitoba

(“Broadway”), to the party or parties (the “Transferee”) to be identified by counsel for the

Debtors in accordance with paragraph 5 below.


5.       THIS COURT ORDERS that such Request and the name of the Transferee shall

be communicated by counsel for the Debtors to counsel for the Receiver, in writing, on or

before October 10, 2020, which Transferee shall proceed promptly thereafter to make

reasonable arrangements with the Receiver to pick up, at the sole cost of the Transferee,

the Records and Data Storage Equipment which the Receiver no longer requires for the

purposes of these receivership proceedings (the “Transferred Records and Data

Storage Equipment”), and to remove the Transferred Records and Data Storage

Equipment from Inkster and Broadway within 15 days from delivery of written notice by
        Case 1:20-cv-01288-ER Document 72-9
                                       70-1 Filed 10/09/20
                                                  09/29/20 Page 30 of 32
                                           -5-


the Receiver to counsel for the Debtors.


6.        THIS COURT ORDERS that the Receiver shall provide reasonable cooperation

and access to Inkster and Broadway so as to facilitate the removal of the Transferred

Records and Data Storage Equipment but the Receiver shall not be responsible for any

of the costs associated with the removal of same from Inkster and Broadway. For greater

clarity, the Receiver shall not be responsible for any of the costs or work that may be

required to disassemble and remove the servers (and associated server equipment)

located at Inkster, and the Receiver makes no representations and/or warranties as to the

functionality of the servers (and all associated server equipment) following their

disassembly and removal from Inkster.


7.        THIS COURT ORDERS that, in the event that such Request is not made within

the time period described at paragraph 5 herein or, having received such Request, the

Transferred Records and Data Storage Equipment are not removed from Inkster and

Broadway within 15 days from delivery of written notice by the Receiver to counsel for the

Debtors, as required by paragraph 5 herein, the Receiver is hereby authorized and

empowered, but not obligated, to proceed thereafter to either abandon, destroy or

otherwise dispose of the Transferred Records and Data Storage Equipment as it deems

fit, in its sole discretion.


8.        THIS COURT ORDERS that the power and authority of the Receiver to abandon,

destroy or otherwise dispose of Physical Records, Electronic Records and any other

property in or subject to the possession and control of the Receiver pursuant to the

Receivership Order, located at the Stores (as defined in the Sale Approval Order of this
       Case 1:20-cv-01288-ER Document 72-9
                                      70-1 Filed 10/09/20
                                                 09/29/20 Page 31 of 32
                                            -6-


Court pronounced April 29, 2020 and the Landlord Terms Order of this Court pronounced

June 2, 2020), is hereby confirmed.


9.       THIS COURT ORDERS that the Receiver be and is hereby empowered and

authorized, but not obligated, to provide to or assist in arranging for the Transferee, at the

sole cost and expense of the Transferee, copies of Copied Electronic Records.


10.      THIS COURT ORDERS that upon the transfer of the Transferred Records and

Data Storage Equipment in accordance with this Order or, failing such transfer, upon the

Receiver’s abandonment, destruction or disposal of the Transferred Records and Data

Storage Equipment in accordance with this Order, the Receiver shall be discharged as

the Receiver of the Transferred Records and Data Storage Equipment, provided however

that notwithstanding its limited discharge herein, the Receiver shall continue to have the

benefit of the provisions of all Orders made in this proceeding, including all approvals,

protections and stays of proceedings in favour of the Receiver.


11.      THIS COURT ORDERS AND DECLARES that upon the discharge of the

Receiver with respect to the Transferred Records and Data Storage Equipment in

accordance with paragraph 11, the Receiver is hereby released and discharged from any

and all liability and obligations that the Receiver now has or may hereafter by reason of,

or in any way arising out of, the acts or omissions of the Receiver relating specifically to

the Transferred Records and Data Storage Equipment, save and except for any gross

negligence or willful misconduct on the Receiver’s part. For greater clarity, the release

and discharge provided for herein also extends to any obligations of the Receiver under

the Documents and Electronic Files Access Order pronounced on April 29, 2020 in
       Case 1:20-cv-01288-ER Document 72-9
                                      70-1 Filed 10/09/20
                                                 09/29/20 Page 32 of 32
                                            -7-


relation to the Transferred Records and Data Storage Equipment.


EIGHTH REPORT AND ACTIVITIES OF RECEIVER

12.      THIS COURT APPROVES the Eighth Report and the activities of the Receiver

and its counsel as described therein, including the Receiver’s Interim Statement of

Receipts and Disbursements and the interim accounts of the Receiver and its counsel as

reflected in the Eighth Report.


GENERAL

13.      THIS COURT HEREBY REQUESTS the aid and recognition of any Court,

tribunal, regulatory or administrative bodies, having jurisdiction in Canada or in the United

States of America, to give effect to this Order and to assist the Consultant, the Receiver

and their respective agents in carrying out the terms of this Order. All courts, tribunals,

regulatory and administrative bodies are hereby respectfully requested to make such

orders and to provide such assistance to the Consultant and the Receiver, as an officer

of this Court, as may be necessary or desirable to give effect to this Order, to grant

representative status to the Receiver in any foreign proceeding, or to assist the Consultant

and the Receiver and their respective agents in carrying out the terms of this Order.


September 30, 2020                          ______________________________



I, • OF THE FIRM OF THOMPSON DORFMAN SWEATMAN LLP HEREBY CERTIFY THAT I
HAVE RECEIVED THE CONSENTS AS TO FORM OF THE FOLLOWING PARTIES: THE
APPLICANT, THE RESPONDENTS, •, AS DIRECTED BY THE HONOURABLE MR. JUSTICE
EDMOND.
